Exhibit 10(d)

AMENDMENT TO
SCHERING-PLOUGH CORPORATION
2002 STOCK INCENTIVE PLAN

The Schering-Plough Corporation 2002 Stock Incentive Plan (the "Plan") is hereby
amended as follows:

1. Section 11 of the Plan is amended to read in its entirety as follows:

In the event of any stock dividend, stock split, reverse stock split, share
combination, recapitalization, merger, consolidation, acquisition of property or
shares, separation, spinoff, reorganization, stock rights offering, liquidation,
disposition by the Company of a subsidiary or affiliate, or any similar event
involving the Company, the Committee shall make such adjustments (if any) under
the Plan as it deems appropriate and equitable, in its discretion, to reflect
such event, including without limitation adjustments to the share limits
provided in Section 2, to the number of shares of Common Stock and/or the kind
of shares represented by any outstanding options and Units and to the option
price of any outstanding options. Such adjustments may include, without
limitation, (i) the cancellation of outstanding options and/or Units, provided
that the optionee receives in exchange a payment of cash, property or a
combination thereof having an aggregate value equal to the value of the
cancelled options or Units, or (ii) the substitution of other property
(including, without limitation, other securities) of comparable value for the
Stock covered by outstanding options or Units.

2. Section 12(a) of the Plan is amended by adding the following at the end
thereof:

Finally, any stock option or related right held by an optionee immediately
before the optionee experiences an Involuntary Termination, as defined in the
next sentence, that is vested and exercisable as of the date of the Change in
Control (including without limitation pursuant to this Section 12(a)) shall
remain exercisable following the Change in Control for its full original term,
notwithstanding the termination of the optionee's employment. For purposes of
this Section 12(a), "Involuntary Termination" means (i) in the case of an
optionee who is a party to an individual agreement with the Company providing
for severance benefits payable in connection with a termination of employment
following or in connection with a change in control (as defined in such
individual agreement), a termination of employment under circumstances entitling
the optionee to such severance benefits, and (ii) in the case of any other
optionee, an involuntary termination of the optionee's employment after the
Change in Control for any reason other than the optionee's (1) commission or
conviction of a felony or a crime of moral turpitude, (2) dishonesty in the
course of fulfilling his or her employment duties, (3) willful and deliberate
failure to perform his or her employment duties in any material respect, or (4)
other act or failure to act that has an adverse effect on the business or
reputation of the Company or any of its subsidiaries and affiliates.

3. The foregoing amendments shall be effective as of February 25, 2003, and
shall apply to all options and Units outstanding on such date as well as to
options and Units that are subsequently granted.